DETAILED ACTION
Introduction
This office action is in response to applicant’s amended claims submitted 3/9/2021. Claims 20, 22, 25, 26, 28, 31-36, 38 and 40 are currently pending and have been examined. There is no claim to foreign priority.
The present application is being examined under the pre-AIA  first to invent provisions.
Applicant’s arguments, see the appeal brief, filed 12/8/2020 along with the amendments as seen below, wherein the claimed amendments are based on the previous claims filed 7/19/2019 and updated herein, with respect to the pending claims as seen below have been fully considered and are persuasive.  The previous rejections of the claims (see previous office action) has been withdrawn, therefore, applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mark Simpson on 3/9/2021 and 3/12/2021.
In claim 20, line 11, replace “hotels.” with - -hotels; 
wherein mapping the natural language question into a deductive database query logical language representation of that natural language question that 
performing a semantic parsing of the natural language question by mapping the natural language question into one or more semantic hypergraphs that capture one or more meanings behind the natural language question; and 
performing an intent detection of one or more semantic hypergraphs by transforming one or more semantic hypergraphs into a deductive database query logical language representation of that natural language question that capture the one or more intents behind the natural language question; and 
wherein performing a semantic parsing of the natural language question by mapping the natural language question into one or more semantic hypergraphs that capture one or more meanings behind the natural language question further comprises: 
tokenizing the natural language question by breaking down the natural language question into a list of tokens; detecting named entities; 
assigning syntactic and/or semantic metadata to the tokens;
creating temporary hypergraphs having as many disconnected subhypergraphs as token there are in the tokenized question used in the creating, that will be used to hold all the intermediate transformations that are required to generate the semantic hypergraphs; 

performing semantic joining by combining tokens using semantic information associated to them; 
performing semantic scope resolution by applying the right semantic scope for operations, whose syntactic and semantic scope usually diverge; and 
extracting the semantic hypergraphs from the temporary hypergraphs.- -.
Cancel claim 21.
In claim 22, line 1, replace “21” with - -20- -.
Cancel claim 24.
In claim 25, line 1, replace “21” with - -20- -.
In claim 26, line 16, replace “hotels.” with - -wherein the natural language question compiler comprises: 
a semantic parser configured to: 
	receive a natural language question as an input; and 
	perform a semantic parsing of the natural language question by mapping the natural language question into one or more semantic hypergraphs that capture one or more meanings behind the natural language question; 
an intent detector configured to: 
	receive one or more semantic hypergraphs as input; and 

	wherein the semantic parser is configured to: 
tokenize the natural language question by breaking down the natural language question into a list of tokens; 
detect named entities; 
assign syntactic and/or semantic metadata to the tokens; 
create temporary hypergraphs having as many disconnected subhypergraphs as tokens there are in the tokenized question used in the creating, that will be used to hold all the intermediate transformations that are required to generate the semantic hypergraphs; 
perform syntactic joining by combining tokens using syntactic information associated to them; 
perform semantic joining by combining tokens using semantic information associated to them; 
perform semantic scope resolution by applying the right semantic scope for operations, whose syntactic and semantic scope usually diverge; and 
extract the semantic hypergraphs from the temporary hypergraphs.- -
Cancel claim 27.
In claim 28 line 1, replace “27” with - -26- -.
Cancel claim 30.
In claim 31 line 1, replace “27” with - -26- -.
In claim 36, line 29 and 30, “replace “creating temporary hypergraphs that will be used to hold all the intermediate transformations that are required to generate the semantic hypergraphs;” with - - creating temporary hypergraphs having as many disconnected subhypergraphs as token there are in the tokenized question used in the creating, that will be used to hold all the intermediate transformations that are required to generate the semantic hypergraphs;- -.
In claim 38 line 1, replace “37” with - -36- -.
In claim 40 line 1, replace “37” with - 36- -.
Allowable Subject Matter
Claims 20, 22, 25, 26, 28, 31-36, 38 and 40 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant application is deemed to be directed to a non-obvious improvement over the disclosure of Fikes et al. (Fikes, OWL-QL-A language for deductive query answering on the Semantic Web), Perez-Urbina et al. (Urbina, 
None of the above references teach alone or in obvious combination: 
Regarding claim 20, “A computer-implemented method comprising the steps of:
(a)    receiving a natural language question, regarding flights or hotels, as an input;
(b)    mapping the natural language question, regarding flights or hotels, into a deductive database query logical language representation of that natural language question regarding flights or hotels that captures one or more intents behind the natural language question regarding flights or hotels;
(c)    translating the deductive database query logical language representation into an SQL (Structured Query Language) query using one or more ontologies;
(d)    computing one or more result sets of the SQL query over a fact database; and
(e)    storing and providing one or more result sets of the deductive database query logical language representation, regarding flights or hotels; 

performing a semantic parsing of the natural language question by mapping the natural language question into one or more semantic hypergraphs that capture one or more meanings behind the natural language question; and 
performing an intent detection of one or more semantic hypergraphs by transforming one or more semantic hypergraphs into a deductive database query logical language representation of that natural language question that capture the one or more intents behind the natural language question; and 
wherein performing a semantic parsing of the natural language question by mapping the natural language question into one or more semantic hypergraphs that capture one or more meanings behind the natural language question further comprises: 
tokenizing the natural language question by breaking down the natural language question into a list of tokens; detecting named entities; 
assigning syntactic and/or semantic metadata to the tokens;
creating temporary hypergraphs having as many disconnected subhypergraphs as token there are in the tokenized question used in the creating, that will be used to hold all the intermediate transformations that are required to generate the semantic hypergraphs; 
performing syntactic joining by combining tokens using syntactic information associated to them; 
performing semantic joining by combining tokens using semantic information associated to them; 
performing semantic scope resolution by applying the right semantic scope for operations, whose syntactic and semantic scope usually diverge; and 
extracting the semantic hypergraphs from the temporary hypergraphs.”
Independent claims 26 and 36 set forth similar limitations as independent claim 20, and are thus allowed based on similar reasons and rationale.
Dependent claims 22, 25, 28, 21-35, 38 and 40 are allowed, as they depend from their respective allowed parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613.  The examiner can normally be reached on 8:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        



3/12/21